DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5, 7-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al (US 2017/0161818 A1) in view of Allen et al (US 2009/0222398 A1).
	With respect to claims 1 and 9, Jain teaches A method for personalizing recommendations of items with associated explanations, comprising the steps of: collecting a plurality of user attributes (see [0033],[0040],[0041] – return user-related information (e.g., information about user's friends, user's content consumptions, any information about the user that user 102 has previously provided to the frontend server 104, or information that may be inferred from the available user data, user location, etc.)); collecting, for each item of a plurality of items, at least one item attribute (see [0049] – storage of documents based on a specific type (e.g., song tracks, videos, books, movies, apps, etc.)); collecting implicit feedback data based on at least one activity associated with at least one of the plurality of items (see [0028] and [0029] – user engagement history is the implicit feedback collected in order recommend documents); training a reward model based on the plurality of user attributes, the at least one item (see [0034]-[0042] – the recommendations and explanations are weighted and ranked based on user engagement information. For example, a user in a specific location views a movie several times this would increase the ranking/weight associated with the recommendation and explanation for the current user or other users.); defining, based on the reward model, a policy containing a distribution of explanations, a distribution of the plurality of items (see [0034]-[0042] – the recommendations and explanations are weighted and ranked based on user engagement information.); and generating an ordering of selectable items and explanations using the policy (see [0038]).
	Jain fails to explicitly recite a probability that each of the plurality of items and explanations will be chosen.
	However, Allen teaches a probability that each of the plurality of items and explanations will be chosen (see [0026],[0028],[0043],[0044],[0050]-[0052] - quantify the explanation by computing the change in probability of the recommendation variable given availability of each observation input.).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Jain to incorporate the System and Method for Explaining a Recommendation Produced by a Decision Support Tool as taught by Allen for the purpose of aid "human in the loop" decision making by providing fast and reliable explanations, help decision makers determine whether the recommended decision is reliable or whether more observations are necessary, and allow a decision maker to compare multiple explanations and choose an explanation that accurately reflects real-world circumstances (see Allen [0005]).
	With respect to claims 2 and 10, Jain teaches recording selection data at a time of selection of a selected item from the ordering of selectable items and explanations (see [0034]-[0042] – Examiner recognizes the user engagement data and user related information as the selection data), the selection data including: at least one of the plurality of user attributes, the at least one item attribute, an item identifier, the implicit feedback data, and the probability that the policy placed on the chosen item and explanation for the selected item (see [0034]-[0042] – Examiner recognizes the user engagement data and user related information as the selection data); and updating the reward model with the recorded (see [0034]-[0042] – the recommendations and explanations are weighted and ranked based on user engagement information in real time.).
	With respect to claims 3 and 11, Jain teaches wherein the plurality of items is (i) a plurality of playlists, (ii) a plurality of songs, (iii) a plurality of albums, (iv) a plurality of artists, or any combination of (i), (ii), (iii), and (iv) (see [0031],[0049]).
	With respect to claims 4 and 12, Jain teaches wherein the policy is conditioned on the plurality of user attributes, the at least one item attribute and a predicted reward for each item and explanation (see [0034]-[0042] – the recommendations and explanations are weighted and ranked based on user engagement information.).
	With respect to claims 5 and 13, Jain teaches wherein the activity is at least one of a playback action and a save action (see [0039] – user listening history).
	With respect to claims 7 and 15, Allen teaches setting, after the selection of the selected item, the probability of at least one non-optimal item and corresponding explanation to greater than zero (0) (see [0026],[0028],[0043],[0044],[0050]-[0052] - quantify the explanation by computing the change in probability of the recommendation variable given availability of each observation input.  Recommendations are given a probability and it is understood that a high probability would mean a optimal item and a low probability would indicate a non-optimal item.).
	With respect to claim 8, Jain teaches A computer-readable medium having stored thereon sequences of instructions, the sequences of instructions including instructions which when executed by a computer system causes the computer system to perform the method of Claim 1 (see [0066]).
	Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al (US 2017/0161818 A1) in view of Allen et al (US 2009/0222398 A1), and further in view of Ogle et al (US 2016/0328409 A1).
	With respect to claims 6 and 14, Jain and Allen disclose all of the elements of claims 5 and 13 above, but fail to teach recording a playback length of the selected item.
	However, Ogle teaches recording a playback length of the selected item (see [0053]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Jain and Allen to incorporate AUTOMATICALLY GENERATING (see Ogle [0012]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JARED M BIBBEE/Primary Examiner, Art Unit 2161